CORNELIUS, Justice
(concurring).
I agree that the judgment must be reversed, but not for the reason assigned in the majority opinion.
I believe the majority has taken an unreasonably narrow view of the testimony on value. Mr. Gill, when asked what was “. . . the market value of the land, together with the improvements . . .”, stated it was $50,000.00. Mrs. Gill, when questioned about “. . . the value of the entire piece of property, together with the house and your improvements .” and “. . . the value of your land and house . . .”, answered that it was $50,000.00. Mr. Hayes affirmed that the value of the “. . . land taken, together with the house . . .” would be $53,000.00. In my judgment this is equivalent to testimony of the value of the land “as enhanced or influenced by the improvements.” To require more is simply an exercise in semantics.
The fact that witnesses considered the values of the land and the improvements separately in arriving at their ultimate conclusion of value does not destroy the probative value of that conclusion, nor does it violate the rules laid down in State v. Carpenter, 126 Tex. 604, 89 S.W.2d 979 (1936, opinion approved). See State v. Adams, 489 S.W.2d 398 (Tex.Civ.App. San Antonio 1972, no writ).
The lesson of Carpenter and cases following it is that the trier of fact must determine value by considering the land and improvements as a unit and that in jury trials the manner of submission must not lead the jury to believe that they may arrive at the value of the unit by simply adding the replacement value of improvements to the separate value of the land. Lower Nueces River Water Supply District v. *517Sellers, 323 S.W.2d 324 (Tex.Civ.App. San Antonio 1959, writ ref’d n. r. e.).
Tn the case at bar special issue No. 1 requested the jury to find the value “ . . . of the land, together with the house and other improvements . . .”. There was no instruction advising the jury that the land must be valued as a unit or that consideration of the improvements must be limited to the extent that they enhance the value of the land as a unit. The manner of submission was therefore improper because the wording of the issue together with the lack of a proper instruction would lead the jury to believe that they may arrive at the unit value of the land by adding the value of the bare land to the replacement value of the improvements. See County of Nueces, State of Texas v. Salley, 348 S.W.2d 397 (Tex.Civ.App. San Antonio 1961, writ ref’d n. r. e.); State v. Carpenter, supra; Lower Nueces River Water Supply District v. Sellers, supra. I am of the opinion that the judgment must be reversed for that reason.